Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Earl W. Reed on September 10, 2021.

The application has been amended as follows: 

In claim 13, line 23, “……via said one-way clutch.” has been changed to --…..via said one-way clutch; 
a first bearing element and a second bearing element positioned between said pulley and said shaft, said bearing elements configured to permit rotation between said pulley and said shaft, and wherein said bearing elements further define said inner cavity;
a third bearing element positioned between said pulley and said hub, wherein said third bearing does not contact said shaft.--

In claim 18, line 1, “of claim 16” has been changed to --of claim 13--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a decoupler including a pulley to selectively transmit torque to a shaft, a torsion spring, a hub, a one-way clutch positioned in an inner cavity about said shaft; wherein in a first direction of rotation of said one-way clutch, a plurality of rollers rotates freely against an outer surface of said shaft, and said pulley does not transmit torque to said shaft; and wherein in a second direction of rotation of said one-way clutch, said plurality of rollers engages said outer surface of said shaft, and said pulley transmits torque to said shaft; a first bearing element and a second bearing element positioned between said pulley and said shaft; and a third bearing element positioned between said pulley and said hub, wherein said third bearing does not contact said shaft.  For these reasons, in conjunction with the rest of the structure as claimed in amended claim 13 above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        




/M.K.B/Examiner, Art Unit 3654